 



Exhibit 10.144
Metroflag Polo, LLC
6430 Schirlls Street
Las Vegas, Nevada 89118
March 17, 2005
Grand Casinos Nevada I, Inc.
c/o Lakes Entertainment, Inc.
130 Cheshire Lane
Minnetonka, MN 55305
     RE: Metroflag Polo, LLC Special Member Interest Repurchase Option
     This letter agreement (“Option Agreement”), which is effective as of the
date first set forth above (the “Effective Date”), serves to confirm our
agreement as follows:
     1. Grand Casinos Nevada I, Inc., a Minnesota corporation (“Special Member”)
holds two Special Member Interests (the “Interests”) in Metroflag Polo, LLC, a
Nevada limited liability company (the "Company”), consisting of the Special
Member Priority Interest and the Special Member Subordinated Interest (all as
defined in and under the terms of that certain Operating Agreement of Metroflag
Polo, LLC, dated as of May 8, 2003, as amended by that certain First Amendment
to Operating Agreement, dated as of May 15, 2003, and that certain Letter
Agreement dated as of December 14, 2004 (collectively, the “Operating
Agreement”)). The repurchase of the Interests is governed by the Operating
Agreement.
     2. Contingent upon Special Member’s receipt of the Initial Option Payment
described below, Special Member hereby grants to the undersigned other Members
(as defined in the Operating Agreement), jointly, the exclusive and irrevocable
option (“Option”) to purchase all, but not less than all, of the Interests in
accordance with the following provisions:
          (a) The purchase price (“Purchase Price”) for the Interests shall be a
fixed price of Five Million Dollars ($5,000,000.00), irrespective of the actual
date of exercise and closing of the Option (“Closing”); provided that Closing
occurs on or prior to the Initial Closing Date or Extended Closing Date, as
applicable.
          (b) The Members shall make an initial option payment of Two Hundred
Fifty Thousand Dollars ($250,000.00) (the “Initial Option Payment”) to Special
Member within two (2) business days of the Effective Date of this Option
Agreement.
          (c) The Members intend to exercise and close on the Option on or prior
to April 30, 2005 (the “Initial Closing Date”). However, if Closing does not
occur on or before the Initial Closing Date due to a delay in the Members’
obtaining the requisite financing or to other circumstances beyond the
reasonable control of the Members, the Members shall have the absolute right to
extend the Closing Date to May 31, 2005 (the “Extended Closing Date”); provided
that: (i) the Members provide written

 



--------------------------------------------------------------------------------



 



notice to Special Member, at least two (2) business days prior to the Initial
Closing Date, electing to extend the Closing Date, and (ii) the Members pay to
Special Member on or before the Initial Closing Date an additional option
payment of Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Extension
Option Payment”) (separately and collectively with the Initial Option Payment,
as the context may require, referred to as the “Option Payments”). If the
Members fail to provide the requisite notice of extension and/or fail to pay the
Extension Option Payment on a timely basis, the Option shall terminate on the
Initial Closing Date.
          (d) In the event Closing does not occur on or before the Initial
Closing Date (unless properly extended) or the Extended Closing Date, as
applicable, the Option shall terminate and Special Member shall be entitled to
retain the Option Payment(s). In the event that Closing occurs on or before the
Closing Date or the Extended Closing Date, as applicable, the Option Payment(s)
shall be credited towards the Purchase Price.
          (e) Simultaneously upon receipt of the Purchase Price, Special Member
shall execute and deliver such documents as are reasonably required to evidence
and consummate the assignment of the Interests to the Members (or as they may
direct), without representation, warranty or recourse other than the following
representations made by Special Member as of the Closing:
               (i) Special Member owns the Interests;
               (ii) the Interests are not encumbered to any extent;
               (iii) Special Member has full right and authority to assign the
Interests; and
               (iv) all corporate resolutions or company consents necessary in
connection with the assignment of the Interests by Special Member have been
obtained,
which representations shall survive the Closing. Further, upon payment of the
Purchase Price, all rights of Special Member under the Operating Agreement shall
terminate, and the Company shall not owe any additional economic obligations to
Special Member.
          (f) The Members shall have the right to assign their rights hereunder
as they may elect, provided that they give Special Member written notice of any
such assignment; and, if the Option is exercised, Special Member shall cooperate
to assign the Interests (or either of them) at Closing to the Members’
assignee(s), or instead to allow the Company to redeem the Interests.
          (g) In the event that the Option is not timely and properly exercised
by the Members and, consequently, Closing does not occur, this Option Agreement
shall be of no further force or effect, and the Members’ failure to exercise the
Option shall have no effect on the Company’s existing obligation to repurchase
the Interests as provided in the Operating Agreement, or on the respective
rights and obligations of the Special Member, the Members and/or the Company
under the terms of the Operating Agreement.

2



--------------------------------------------------------------------------------



 



     3. Time shall be of the essence for this Option Agreement. This Option
Agreement may be executed in any number of counterparts, each of which shall be
considered to be an original hereof. Facsimile signatures shall be deemed to
have the same force and effect as original signatures.
     4. All notices to be given hereunder shall be in writing, and shall be
deemed adequately given if delivered to the recipient by Federal Express or
other nationally recognized courier service (any notice to be effective on the
date actually delivered to the party receiving notice), or by facsimile (any
notice to be effective on the date such facsimile is sent and confirmed to be
received by the party receiving notice if sent prior to 5:00 pm on a business
day, or if sent after 5:00 pm or on a non-business day, as of the following
business day) to:

         
 
  If to Special Member, to:   Grand Casinos Nevada I, Inc.
 
      c/o Lakes Entertainment, Inc.
 
      130 Cheshire Lane
 
      Minnetonka, MN 55303
 
      Attention: Mr. Timothy Cope
 
      Fax: (952) 449-7064
 
       
 
  With a copy to:   Maslon Edelman Borman & Brand, LLP
 
      3300 Wells Fargo Center
 
      90 South Seventh Street
 
      Minneapolis, MN 55402-4140
 
      Attention: Mark Baumann, Esq.
 
      Fax: (612) 642-8339
 
       
 
  If to the Company, to:   c/o Torino Companies
 
      6430 Schirlls Street
 
      Las Vegas, Nevada 89118
 
      Attention: David Dufenhorst
 
      Fax: (702) 258-6040
 
       
 
  With a copy to:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Attention: Juan P. Loumiet, Esq.
 
      Fax: (305) 961-5525
 
       
 
  If to Metro One, LLC, to:   c/o Torino Companies
 
      6430 Schirlls Street
 
      Las Vegas, Nevada 89118
 
      Attention: David Dufenhorst
 
      Fax: (702) 258-6040
 
       
 
  With a copy to:   Greenberg Traurig, P.A.

3



--------------------------------------------------------------------------------



 



         
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Attention: Juan P. Loumiet, Esq.
 
      Fax: (305) 961-5525
 
       
 
  If to Flag Luxury    
 
  Polo, LLC, to:   c/o Flag Luxury Properties, LLC
 
      650 Madison Avenue
 
      15th Floor
 
      New York, NY 10022
 
      Attention: Mitchell J. Nelson, Esq.
 
      Fax: (212) 307-3328
 
       
 
  With a copy to:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Attention: Juan P. Loumiet, Esq.
 
      Fax: (305) 961-5525

[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     Please execute and return to the Company a copy of this Option Agreement to
evidence your agreement with its terms.

                              Metro One, LLC    
 
                            By:   /s/ Brett Torino             Brett Torino,
Manager    
 
                            Flag Luxury Polo, LLC    
 
                            By:   Flag Luxury Properties, LLC, its sole member
 
                                    By:   Flag Leisure Group, LLC, its managing
member    
 
                       
 
              By:   /s/ Paul Kanavos    
 
                  Paul Kanavos, President    
 
                            Agreed to this ___ day of March ___, 2005.    
 
                            Grand Casinos Nevada I, Inc.    
 
                            By:   /s/ Lyle Berman             Lyle Berman,
President    
 
                            Agreed to this ___ day of March ___, 2005.    
 
                            Metroflag Polo, LLC    
 
                            By:   Metro One, LLC
 
                                By:   /s/ Brett Torino             Brett Torino,
Manager
 
                            By:   Flag Luxury Polo, LLC    
 
                                By:   Flag Luxury Properties, LLC, its sole
member
 
                                    By:   Flag Leisure Group, LLC, its managing
member    
 
                       
 
              By:   /s/ Paul Kanavos    
 
                  Paul Kanavos, President    

5